
	
		II
		112th CONGRESS
		1st Session
		S. 1582
		IN THE SENATE OF THE UNITED STATES
		
			September 20, 2011
			Mr. Lautenberg (for
			 himself, Mr. Kirk, and
			 Mrs. Boxer) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Environment and Public
			 Works
		
		A BILL
		To amend the Federal Water Pollution Control Act to
		  modify provisions relating to beach monitoring, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Clean Coastal Environment and Public
			 Health Act of 2011.
		2.Federal
			 Water Pollution Control Act amendments
			(a)Adoption of
			 new or revised criteria and standardsSection 303(i)(2)(A) of the Federal Water
			 Pollution Control Act (33 U.S.C. 1313(i)(2)(A)) is amended by striking
			 paragraph (1)(A) each place it appears and inserting
			 paragraph (1).
			(b)Revised
			 criteria for coastal recreation watersSection 304(a)(9) of the Federal Water
			 Pollution Control Act (33 U.S.C. 1314(a)(9)) is amended—
				(1)in
			 subparagraph (A), by striking methods, as appropriate and
			 inserting methods, including rapid testing methods; and
				(2)by adding at
			 the end the following:
					
						(C)Publication
				of pathogen and pathogen indicator listUpon publication of the
				new or revised water quality criteria under subparagraph (A), the Administrator
				shall publish in the Federal Register a list of all pathogens and pathogen
				indicators studied in developing the new or revised water quality
				criteria.
						.
				(c)Source
			 identification
				(1)Monitoring
			 protocolsSection 406(a)(1)(A) of the Federal Water Pollution
			 Control Act (33 U.S.C. 1346(a)(1)(A)) is amended by striking methods for
			 monitoring and inserting methods for monitoring protocols that
			 are most likely to detect pathogenic contamination and the source of that
			 contamination.
				(2)State
			 reports; source trackingSection 406(b) of the Federal Water
			 Pollution Control Act (33 U.S.C. 1346(b)) is amended—
					(A)in paragraph (3)(A)(ii), by striking
			 public and inserting public and all environmental
			 agencies of the State with authority to prevent or treat sources of pathogenic
			 contamination in coastal recreation waters; and
					(B)by adding at
			 the end the following:
						
							(5)Contents of
				monitoring and notification programsFor the purposes of this
				section, a program for monitoring, assessment, and notification shall include,
				consistent with performance criteria published by the Administrator under
				subsection (a), monitoring, public notification, storm event testing, source
				tracking, and sanitary surveys, and may include prevention efforts, not already
				funded under this Act to address identified sources of contamination by
				pathogens and pathogen indicators in coastal recreation waters adjacent to
				beaches or similar points of access that are used by the
				public.
							.
					(d)Use of
			 rapid testing methods
				(1)Contents of
			 State and local government programsSection 406(c)(4)(A) of the
			 Federal Water Pollution Control Act (33 U.S.C. 1346(c)(4)(A)) is amended by
			 striking methods and inserting methods, including a rapid
			 testing method after the last day of the 1-year period following the date of
			 validation of that rapid testing method by the Administrator,.
				(2)Validation
			 and use of rapid testing methods
					(A)Validation
			 of rapid testing methodsNot later than October 15, 2012, the
			 Administrator of the Environmental Protection Agency (referred to in this Act
			 as the Administrator) shall complete an evaluation and validation
			 of a rapid testing method for the water quality criteria and standards for
			 pathogens and pathogen indicators described in section 304(a)(9)(A) of the
			 Federal Water Pollution Control Act (33 U.S.C. 1314(a)(9)(A)).
					(B)Guidance
			 for use of rapid testing methods
						(i)In
			 generalNot later than 180 days after the date of completion of
			 the validation under subparagraph (A), and after providing notice and an
			 opportunity for public comment, the Administrator shall publish guidance for
			 the use at coastal recreation waters adjacent to beaches or similar points of
			 access that are used by the public of rapid testing methods that will enhance
			 the protection of public health and safety through rapid public notification of
			 any exceedance of applicable water quality standards for pathogens and pathogen
			 indicators.
						(ii)PrioritizationIn
			 developing guidance under clause (i), the Administrator shall require the use
			 of rapid testing methods at those beaches or similar points of access that are
			 the most used by the public.
						(3)Definition
			 of rapid testing methodSection 502 of the Federal Water
			 Pollution Control Act (33 U.S.C. 1362) is amended by adding at the end the
			 following:
					
						(26)Rapid
				testing methodThe term rapid testing method means a
				method of testing the water quality of coastal recreation waters for which
				results are available as soon as practicable and not more than 4 hours after
				receipt of the applicable sample by the testing
				facility.
						.
				(e)Notification
			 of Federal, State, and local agencies; content of State and local
			 programsSection 406(c) of
			 the Federal Water Pollution Control Act (33 U.S.C. 1346(c)) is amended—
				(1)in paragraph
			 (5)—
					(A)in the matter
			 preceding subparagraph (A), by striking prompt communication and
			 inserting communication, within 2 hours of the receipt of the results of
			 a water quality sample,;
					(B)by striking
			 subparagraph (A) and inserting the following:
						
							(A)(i)in the case of any
				State in which the Administrator is administering the program under section
				402, the Administrator, in such form as the Administrator determines to be
				appropriate; and
								(ii)in the case of any State other
				than a State to which clause (i) applies, all agencies of the State government
				with authority to require the prevention or treatment of the sources of coastal
				recreation water pollution;
				and
								;
					(2)by
			 redesignating paragraphs (6) and (7) as paragraphs (7) and (8),
			 respectively;
				(3)by inserting
			 after paragraph (5) the following:
					
						(6)measures for
				an annual report to the Administrator, in such form as the Administrator
				determines to be appropriate, on the occurrence, nature, location, pollutants
				involved, and extent of any exceedance of applicable water quality standards
				for pathogens and pathogen
				indicators;
						;
				(4)in paragraph
			 (7) (as redesignated by paragraph (2))—
					(A)by striking
			 the posting and inserting the immediate posting;
			 and
					(B)by striking
			 and at the end;
					(5)in paragraph
			 (8) (as redesignated by paragraph (2)), by striking the period at the end and
			 inserting a semicolon; and
				(6)by adding at
			 the end the following:
					
						(9)the
				availability of a geographical information system database that the State or
				local government program shall use to inform the public about coastal
				recreation waters and that—
							(A)is publicly
				accessible and searchable on the Internet;
							(B)is organized
				by beach or similar point of access;
							(C)identifies
				applicable water quality standards, monitoring protocols, sampling plans and
				results, and the number and cause of coastal recreation water closures and
				advisory days; and
							(D)is updated
				within 24 hours of the availability of revised information;
							(10)measures to
				ensure that closures or advisories are made or issued within 2 hours after the
				receipt of the results of a water quality sample exceeding applicable water
				quality standards for pathogens and pathogen indicators;
						(11)measures
				that inform the public of identified sources of pathogenic contamination;
				and
						(12)analyses of
				monitoring protocols to determine which protocols are most likely to detect
				pathogenic
				contamination.
						.
				(f)National
			 list of beachesSection
			 406(g) of the Federal Water Pollution Control Act (33 U.S.C. 1346(g)) is
			 amended by striking paragraph (3) and inserting the following:
				
					(3)UpdatesNot later than 1 year after the date of
				enactment of the Clean Coastal Environment
				and Public Health Act of 2011, and biennially thereafter, the
				Administrator shall update the list described in paragraph
				(1).
					.
			(g)Compliance
			 reviewSection 406(h) of the
			 Federal Water Pollution Control Act (33 U.S.C. 1346(h)) is amended—
				(1)by
			 redesignating paragraphs (1) and (2) as subparagraphs (A) and (B),
			 respectively, and indenting the subparagraphs appropriately;
				(2)by striking
			 In the and inserting the following:
					
						(1)In
				generalIn the
						;
				and
				(3)by adding at
			 the end the following:
					
						(2)Compliance
				reviewOn or before July 31 of each calendar year beginning 18
				months after the date of enactment of the Clean Coastal Environment and Public Health Act of
				2011, the Administrator shall—
							(A)prepare a
				written assessment of compliance with—
								(i)all statutory
				and regulatory requirements of this section for each State and local
				government; and
								(ii)conditions
				of each grant made under this section to a State or local government;
								(B)notify the
				State or local government of each such assessment; and
							(C)make each of
				the assessments available to the public in a searchable database on the
				Internet on or before December 31 of the applicable calendar year.
							(3)Corrective
				actionIf a State or local government that the Administrator
				notifies under paragraph (2) is not in compliance with any requirement or grant
				condition described in paragraph (2) and fails to take such action as is
				necessary to comply with the requirement or condition by the date that is 1
				year after the date of notification, any grants made under subsection (b) to
				the State or local government, after the last day of that 1-year period and
				while the State or local government is not in compliance with all requirements
				and grant conditions described in paragraph (2), shall have a Federal share of
				not to exceed 50 percent.
						(4)GAO
				reviewNot later than December 31 of the third calendar year
				beginning after the date of enactment of the Clean Coastal Environment and Public Health Act of
				2011, the Comptroller General shall—
							(A)conduct a
				review of the activities of the Administrator under paragraphs (2) and (3)
				during the first and second calendar years beginning after that date of
				enactment; and
							(B)submit to
				Congress a report on the results of the
				review.
							.
				(h)Authorization
			 of appropriationsSection 406(i) of the Federal Water Pollution
			 Control Act (33 U.S.C. 1346(i)) is amended by striking fiscal years 2001
			 through 2005 and inserting fiscal years 2011 through
			 2015.
			3.Funding for
			 Beaches Environmental Assessment and Coastal Health ActSection 8 of the Beaches Environmental
			 Assessment and Coastal Health Act of 2000 (114 Stat. 877) is amended by
			 striking 2005 and inserting 2015.
		4.Monitoring
			 protocol for mercury
			(a)Review and
			 update of existing monitoring and testing protocols and
			 recommendationsAs soon as practicable after the date of
			 enactment of this Act, the Administrator of the Environmental Protection Agency
			 (referred to in this Act as the Administrator) shall—
				(1)review and update
			 existing monitoring protocols as necessary for mercury affecting the coastal
			 recreation waters of the Great Lakes; and
				(2)develop updated
			 recommendations on testing for the presence of mercury affecting the coastal
			 recreation waters of the Great Lakes, including the presence of mercury in
			 Great Lakes sediment and fish tissue.
				(b)Publication of
			 Water Quality CriteriaNothing in this section shall delay the
			 schedule for publication of new or revised water quality criteria as required
			 by section 304(a)(9) of the Federal Water Pollution Control Act (33 U.S.C.
			 1314(a)(9)).
			(c)Authorization
			 of AppropriationsThere are authorized to be appropriated to
			 carry out this section such sums as are necessary.
			5.Study of grant
			 distribution formula
			(a)StudyNot
			 later than 30 days after the date of enactment of this Act, the Administrator
			 shall commence a study of the formula for the distribution of grants under
			 section 406 of the Federal Water Pollution Control Act (33 U.S.C. 1346) for the
			 purpose of identifying potential revisions of that formula.
			(b)ContentsIn
			 conducting the study under this section, the Administrator shall take into
			 consideration—
				(1)the base cost to
			 States of developing and maintaining water quality monitoring and notification
			 programs;
				(2)the varied beach
			 monitoring and notification needs of the States, including beach mileage, beach
			 usage, and length of beach season; and
				(3)other factors
			 that the Administrator determines to be appropriate.
				(c)ConsultationIn
			 conducting the study under this section, the Administrator shall consult with
			 appropriate Federal, State, and local agencies.
			(d)ReportNot
			 later than 1 year after the date of enactment of this Act, the Administrator
			 shall submit to the Committee on Transportation and Infrastructure of the House
			 of Representatives and the Committee on Environment and Public Works of the
			 Senate a report describing the results of the study under this section,
			 including any recommendation for revision of the distribution formula referred
			 to in subsection (a).
			6.Impact of
			 climate change on pollution of coastal recreation waters
			(a)StudyThe
			 Administrator shall conduct a study on the long-term impact of climate change
			 on pollution of coastal recreation waters.
			(b)Report
				(1)In
			 generalNot later than 1 year after the date of enactment of this
			 Act, the Administrator shall submit to Congress a report on the results of the
			 study conducted under subsection (a).
				(2)Information
			 on potential contaminant impactsThe report shall include
			 information on potential contaminant impacts on—
					(A)ground and
			 surface water resources; and
					(B)public and
			 ecosystem health in coastal communities.
					(3)MonitoringThe
			 report shall—
					(A)address
			 monitoring required to document and assess changing conditions of coastal water
			 resources, recreational waters, and ecosystems; and
					(B)review the
			 current ability to assess and forecast impacts associated with long-term
			 climate change.
					(4)Federal
			 actionsThe report shall highlight necessary Federal actions to
			 help advance the availability of information and tools to assess and mitigate
			 the impacts and effects described in paragraphs (2) and (3) in order to protect
			 public and ecosystem health.
				(5)ConsultationIn
			 developing the report, the Administrator shall work in consultation with
			 agencies active in the development of the National Water Quality Monitoring
			 Network and the implementation of the Ocean Research Priorities Plan and
			 Implementation Strategy.
				7.Impact of
			 nutrients on pollution of coastal recreation waters
			(a)StudyThe
			 Administrator shall conduct a study of available scientific information
			 relating to the impacts of nutrient excesses and algal blooms on coastal
			 recreation waters.
			(b)Report
				(1)In
			 generalNot later than 1 year after the date of enactment of this
			 Act, the Administrator shall submit to Congress a report on the results of the
			 study conducted under subsection (a).
				(2)InclusionsThe
			 report under paragraph (1) shall include—
					(A)information
			 regarding the impacts of nutrient excesses and algal blooms on coastal
			 recreation waters and coastal communities; and
					(B)recommendations
			 of the Administrator for actions to be carried out by the Administrator to
			 address those impacts, including, if applicable, through the establishment of
			 numeric water quality criteria.
					(3)ConsultationIn
			 developing the report under paragraph (1), the Administrator shall work in
			 consultation with the heads of other appropriate Federal agencies (including
			 the National Oceanic and Atmospheric Administration), States, and local
			 governmental entities.
				
